

Exhibit 10.01
Pyxus International, Inc.
Executive Officer Retention Plan


Pyxus International, Inc. (the “Company”) has adopted this Executive Officer
Retention Plan (the “Plan”) for the benefit of the employees of the Company, on
the terms and conditions hereinafter stated, effective as of the Effective Date.
The Plan has been adopted in order to provide a retention incentive for the
employees who are determined to be critical to the Company’s continued success
and whose retention is necessary to sustain the value of the Company’s business.
1.Definitions.
(a)“Administrator” means the Executive Compensation Committee of the Board or
another committee of the Board designated by the Board.
(b)“Board” means the Board of Directors of the Company.
(c)“Cause” has such meaning for any given Participant as is set forth in the
employment agreement to which that Participant is a party with the Company or
its applicable subsidiary (and any termination for Cause shall remain subject to
any notice and cure periods set forth therein), and if a Participant is not
party to an employment agreement with the Company or any of its subsidiaries, or
if the Participant is party to such an agreement but the agreement does not have
a definition of Cause, then “Cause” means, as to any Participant, (i) committing
a violation the Company’s Code of Conduct (as in effect from time to time);
(ii) committing a violation of any law (other than misdemeanor traffic
violations) and thereby injured or damaged the business reputation or prospects
of the Company or an affiliate; (iii) engaging in intentional misconduct that
caused, or materially contributed to, the need for a substantial restatement
(voluntary or required) of the Company’s financial statements filed with the
Securities and Exchange Commission; (iv) engaging in serious neglect or
misconduct in carrying out employment responsibilities and obligations; (v) the
failure or refusal to faithfully and diligently to perform the customary duties
of employment; or (vi) the failure or refusal to comply with reasonable
policies, rules and regulations established from time to time by the Board or
any duly authorized committee thereof.
(d)“Code” means the Internal Revenue Code of 1986, as amended, and the rules,
regulations or other interpretative guidance promulgated thereunder, as well as
any successor laws in replacement thereof.
(e)“Effective Date” means the date that the Plan is approved by the Board or
such later date designated by the Board.
(f)“Good Reason” has such meaning for any given Participant as is set forth in
the employment agreement to which that Participant is a party with the Company
or its applicable subsidiary, and if a Participant is not party to an employment
agreement with the Company or any of its subsidiaries, or if the Participant is
party to such an agreement but the agreement does not have a definition of Good
Reason, then “Good Reason” means, as to any Participant, (x) a material
diminution in duties and responsibilities to the Company or its affiliates or
(y) a
003863-0002-34844551.2  

--------------------------------------------------------------------------------



reduction in base salary, other than a reduction in base salary or bonus
opportunity imposed on all similarly situated executives of 15% or less.
(g)“Participant” means those employees of the Company who have executed a
Retention Agreement.
(h)“Retention Agreement” means the individual agreement that informs a
Participant of his or her designation as a Participant in the Plan and which
sets forth such Participant’s Retention Bonus Amount.
(i) “Retention Bonus Amount” means, as to any Participant, the amount payable in
respect of such Participant’s Retention Bonus Award, which amount is set forth
in such Participant’s Retention Agreement.
(j)“Retention Bonus Award” means the retention bonus granted under the Plan in
an amount equal to the Retention Bonus Amount.
(k)“Retention Bonus Payment Date” means, as to any Participant, the date on
which the Retention Bonus Amount is scheduled to be made to the Participant, as
set forth in the Participant’s Retention Agreement.
(l)“Termination” means, as to any Participant, termination of such Participant’s
employment with the Company.
2.Administration.
(a)The Plan shall be administered by the Administrator, who shall have the sole
authority, in the Administrator’s absolute discretion, to (i) construe,
interpret, and implement the Plan, (ii) prescribe and amend rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The determination of
the Administrator on all matters relating to the Plan, including participation
and amounts payable hereunder shall be final, binding, and conclusive. The
Administrator may delegate to officers or other employees of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
shall determine, to perform such functions, including but not limited to
administrative functions, as the Administrator may determine appropriate. Any
action that may be taken under the Plan by the Administrator may be taken by the
Board.
(b)In no event shall the Administrator be liable for any action, determination
or interpretation made by the Administrator with respect to the Plan or any
distribution paid under the Plan. All expenses and liabilities that the
Administrator incurs in connection with the administration of this Plan shall be
borne by the Company, and the Administrator shall be fully indemnified and held
harmless by the Company in respect of any such action, determination or
interpretation.
3.Grant of Retention Bonus Awards. On, or as soon as practicable following, the
Effective Date, the Administrator shall grant the Retention Bonus Awards to the
Participants and the Company shall deliver to each Participant a Retention
Agreement, the execution of which by such Participant shall be a requirement to
receipt of the Retention Bonus Amount and participation in the Plan.
003863-0002-34844551.2  

--------------------------------------------------------------------------------



4.Payment of Retention Bonus Awards.
(a)The Company shall pay the Retention Bonus Amount to a Participant on, or as
soon as practicable following, the Retention Bonus Payment Date (but in no event
more than thirty (30) days following such date), unless (x) the Participant has
a voluntarily Terminated without Good Reason or (y) the Company has Terminated
Participant for Cause.
(b)The Company’s payment of the Retention Bonus Amount to a Participant shall be
subject to reduction for all required federal, state and local taxes and other
legally required withholdings.
(c)In the event of (x) a Participant’s voluntary Termination without Good Reason
or (y) Termination of Participant by the Company for Cause, in either case,
during the Retention Period, the Participant shall forfeit all rights with
respect to the Participant’s Retention Bonus Award, and Participant shall repay
the full Retention Bonus Amount to the Company within thirty (30) days following
such Termination.
(d)In the event of (x) a Participant’s voluntary Termination with Good Reason or
(y) Termination of Participant by the Company without Cause, in either case,
during the Retention Period, a Participant shall retain all rights to the
Retention Bonus Amount.
5.Termination or Amendment of the Plan. The Plan may be amended, terminated or
discontinued in whole or in part, at any time and from time to time at the
discretion of the Company; provided, however, that no such amendment,
termination or discontinuance of the Plan shall, without a Participant’s
consent, adversely affect such Participant’s rights with respect to any
Retention Bonus Award subject to a previously signed Retention Agreement.
6.Limitation of Certain Payments.
In the event that any payments and/or benefits due to a Participant under the
Plan and/or any other arrangements are determined by the Company to constitute
“excess parachute payments” as defined under Section 280G of the Code, any
Retention Bonus Amount payable under the Plan shall be reduced by the minimum
amount necessary, subject to the last sentence of this paragraph, such that the
present value of such parachute payments is below 300% of such Participant’s
“base amount” (as defined under Section 280G of the Code), and by accepting
participation in the Plan, each Participant agrees to waive his or her rights to
any “parachute payments” (as defined under Section 280G of the Code) sufficient
to reduce such parachute payments to below such threshold; provided, however, in
no event shall such Retention Bonus Amount be reduced below zero.
Notwithstanding the foregoing, no payments or benefits shall be reduced under
this Section 6 unless (a) the net amount of such payments and benefits, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes on such reduced payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced
payments and benefits), is greater than or equal to (b) the net amount of such
payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such payments and benefits and the
amount of excise tax imposed under Section 4999 of the Code as to which such
Participant would be subject in respect of such unreduced payments and benefits
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced
003863-0002-34844551.2  

--------------------------------------------------------------------------------



payments). Notwithstanding the foregoing, to the extent a Participant is
entitled to any reimbursement or gross-up payment with respect to any tax
imposed under Section 4999 of the Code, such reimbursement or gross-up payment
shall be taken into account before any payments and/or benefits due to such
Participant under the Plan and/or any other arrangements are reduced. For
purposes hereof, (i) the order in which any amounts are deemed to be reduced, if
applicable, is (A) cash payments, (B) other non-cash forms of benefits, and (C)
equity-based payments and acceleration of vesting, and (ii) within any such
category of payments and benefits set forth in clauses (i)(A), (i)(B) or (i)(C)
above, (A) a reduction shall occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A of the Code and then
with respect to amounts that are and (B) to the extent that any such amounts are
to be made over time (e.g., in installments, etc.), then the amounts shall be
reduced in reverse chronological order.
7.Additional Terms.
(a)  Designation of an individual as a Participant shall not provide any
guarantee or promise of continued service or employment of a Participant with
the Company, and the Company retains the right to Terminate any Participant, at
any time, with or without Cause, for any reason or no reason, except as may be
restricted by law or contract.
(b) The Company’s obligation to pay a Participant the amounts provided and to
make the arrangements provided hereunder shall be contingent upon, and subject
to set-off, counterclaim, or recoupment of amounts owed by a Participant to the
Company, to the extent permitted by applicable law, including, but not limited
to the Participant’s compliance with his or her restrictive covenants in the
Participant’s employment agreement, employee agreement and/or equity agreement,
as applicable. A Participant shall not be required to mitigate the amount of any
payment provided pursuant to the Plan by seeking other employment, and the
amount of any payment provided for pursuant to the Plan shall not be reduced by
any compensation earned as a result of a Participant’s other employment.
(c) It is intended that the payments to be made under the Plan will either
comply with or be exempt from Section 409A of the Code and the regulations
promulgated thereunder, and the Administrator shall interpret the Plan
provisions accordingly. Notwithstanding the above, in no event whatsoever shall
the Company be liable for any additional tax, interest, or penalties that may be
imposed on any Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code, other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A of the Code.
(d) The Plan is intended to be a “bonus program” as defined under U.S.
Department of Labor regulation 2510.3-2(c) and shall be construed and
administered in accordance with such intention.
(e) If any provision of the Plan is found to be invalid or unenforceable, such
provision shall not affect the other provisions of the Plan, and the Plan shall
be construed in all respects as if such invalid provision had been omitted. All
questions concerning the construction, validation and interpretation of the Plan
shall be governed by the laws of the State of North Carolina without regard to
its conflict of law provisions.
003863-0002-34844551.2  

--------------------------------------------------------------------------------



(f) To the maximum extent permitted by law, a Participant’s rights or benefits
under the Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.
(g) No Participant shall have the right to anticipate, alienate, sell, transfer,
assign, pledge or encumber his or her right to receive any Retention Bonus Award
made under the Plan.
(h) Unless otherwise set forth herein or determined by the Administrator, any
payments made hereunder shall not be taken into account in computing a
Participant’s salary or compensation for the purposes of determining any
benefits or compensation under (i) any pension, retirement, life insurance or
other benefit plan of any of the Company or (ii) any agreement between the
Company and a Participant.
(i) The headings in the Plan are inserted for convenience only and shall not be
deemed to constitute a part hereof nor to affect the meaning thereof.
003863-0002-34844551.2  